Potter, Chief Justice.
This was an action for the recovery of a money judgment, and there was a counter claim. The plaintiff below has brought the case here on error. There is no bill of exceptions in the case and the only point suggested in the brief that can be considered is the contention that the judgment is not sustained by the findings. There was a judgment for the plaintiff for $117.10, conditioned, however, upon the return of certain chattels, found to have been delivered to the plaintiff by defendant as collateral security. The contention is that the findings show a balance due to the plaintiff of $317.10, and therefore that the judgment in favor of the plaintiff should be for that amount. But we think counsel is clearly mistaken in this. As we read the findings the amount of the balance found to be due to the plaintiff is $117.10, the amount of'the judgment. The judgment will be affirmed.
Scott, J., concurs.
Beard, Justice, having been of counsel in the case below, did not sit.